Exhibit 99.1 FORM 51-102F3 MATERIAL CHANGE REPORT 1. Name and Address of Company Cardiome Pharma Corp. 6190 Agronomy Rd, 6th Floor Vancouver, BC V6T 1Z3 2. Date of Material Change March 9, 2010 3. News Release March 9, 2010 - Vancouver, Canada 4. Summary of Material Change Cardiome Pharma Corp. today reported financial results for the fourth quarter and year ended December 31, 2009. Amounts, unless specified otherwise, are expressed in Canadian dollars and in accordance with Canadian Generally Accepted Accounting Principles (Canadian GAAP). At close of business on December 31, 2009, the exchange rate was CAD$1.00US$0.9515. 5. Full Description of Material Change See attached press release 6. Reliance on Subsection 7.1(2) or (3) of National Instrument 51-102 Not Applicable. 7. Omitted Information Not Applicable. 8. Executive Officer Name: Curtis Sikorsky Title:Chief Financial Officer Phone No.: 604-677-6905 9. Date of Report March 9, 2010 Per: “Curtis Sikorsky” Curtis Sikorsky, Chief Financial Officer SCHEDULE “A” – PRESS RELEASE 6190 Agronomy Road, 6th Floor Vancouver, B.C.
